395 F.2d 746
MARYLAND SHIPBUILDING & DRYDOCK COMPANY, and Coastal Ship Corporation, and Sea-Land Service, Inc., Appellees,v.The BAKER-WHITELY TOWING CO., Claimant of TUG AMERICA, TUG PROGRESS and TUG SCANDINAVIA, their respective engines, boilers, etc., Appellant.
No. 11826.
United States Court of Appeals Fourth Circuit.
Argued February 9, 1968.
Decided June 3, 1968.

John D. Alexander, Jr., and John D. Alexander, Sr., Baltimore, Md. (Constable, Alexander & Daneker, Baltimore, Md., on the brief), for appellant.
William R. Dorsey, III, Baltimore, Md. (David R. Owen, and Semmes, Bowen & Semmes, Baltimore, Md., on the brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BOREMAN and WINTER, Circuit Judges.
PER CURIAM.


1
In this litigation between a drydock company and a towing company over responsibility for damage to a ship sustained during an undocking movement, the District Court placed sole responsibility on one of the tugs of the towing company and exonerated the drydock. This appeal by the towing company presents factual issues. We accept, as we must, their resolution by the District Court.


2
Affirmed.